Exhibit 10.64

 

PROMISSORY NOTE

 

$3,000,000.00

  Advance Date: December 17, 2004     Maturity Date: December 31, 2007

 

FOR VALUE RECEIVED, Occam Networks, Inc., a Delaware corporation (the
“Borrower”) hereby promises to pay to the order of Hercules Technology Growth
Capital, Inc., a Maryland corporation or the holder of this Note (the “Lender”),
at Four Palo Alto Square, 3000 El Camino Real, Suite 200, Palo Alto, CA 94306 or
such other place of payment as the holder of this Promissory Note (this “Note”)
may specify from time to time in writing, in lawful money of the United States
of America, the principal amount of Three Million and 00/100 Dollars
($3,000,000.00) together with interest at eleven and ninety five hundredths
percent (11.95%) per annum, from the date of this Note to maturity of each
installment on the principal hereof remaining from time to time unpaid, such
principal and interest shall be due and payable in monthly installments of
accrued interest only on the first day of the month following the date of this
Note through June 30, 2005 (the “Interest Only Payment Date(s)”), followed by
equal monthly installments of principal and interest computed on the basis of a
thirty (30) month amortization schedule through December 1, 2007. Each such
monthly installment shall be due and payable on the respective dates (each, a
“Payment Date”) which shall be the first day of August, 2005 and the first day
of each of the following months through December 1, 2007, followed by a final
payment of any unpaid principal and accrued and unpaid interest (“Maturity Date
Payment”) being due and payable on the Maturity Date. If any payment for this
Note shall be payable on a day other than a Business Day, then such payment
shall be due and payable on the next succeeding Business Day. Interest shall be
computed on the basis of a year consisting of twelve months of thirty days each.
Any payments made under this Note shall not be available for reborrowing.

 

This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Senior Loan and Security Agreement dated
December 17, 2004, by and between Borrower and Lender (as the same may from time
to time be amended, modified or supplemented in accordance with its terms, the
“Loan Agreement”), and is entitled to the benefit and security of the Loan
Agreement and the other Loan Documents (as defined in the Loan Agreement), to
which reference is made for a statement of all of the terms and conditions
thereof. All terms defined in the Loan Agreement shall have the same definitions
when used herein, unless otherwise defined herein.

 

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law.

 

This Note has been negotiated and delivered to Lender and is payable in the
State of California. This Note shall be governed by and construed and enforced
in accordance with, the laws of the State of California, excluding any conflicts
of law rules or principles that would cause the application of the laws of any
other jurisdiction.

 

BORROWER:

  Occam Networks, Inc.

Signature:

 

/s/ Howard Bailey

--------------------------------------------------------------------------------

Print Name:

 

Howard Bailey

--------------------------------------------------------------------------------

Title:

 

Chief Financial Officer

--------------------------------------------------------------------------------